Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed April 29, 2022, with respect to claims 1, 3-9, 11-16, 18-20 and 24-26 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1, 3-9, 11-16 and 18-23 has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-9, 11-16, 18-20 and 24-26 are allowed, and are renumbered claims 1-7, 11-20 and 8-10, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 9 and 16, the most relevant prior art of record, O’Donoghue et al. (US 2013/0246595 A1) in view of Muntes et al. (US 2019/0305383 A1), fails to specifically show, disclose, or suggest determining a score based, at least in part, on the expected future event, the time of the expected future event, and the user persona; adjusting one or more settings of the information handling system to prioritize execution of one or more processes based, at least in part, on the score.
O’Donoghue et al. show and disclose a method {An information handling system comprising: a processor; and a memory; wherein the processor is configured to perform steps; A computer program product, comprising: a non-transitory computer readable medium comprising instructions for causing an information handling system to perform steps}, (A method, an apparatus, and a computer program product for communication are provided in which a communications device is operable to obtain an attribute associated with an enriched user profile [abstract]) comprising: determining, by an information handling system, a user persona of a user of the information handling system, wherein the user persona is based, at least in part, on data regarding the usage by the user of the information handling system (a user profile may be populated with one or more attributes associated with a user; the populated user profile may be supplemented and/or modified based on data captured by one or more components associated with communications device 202; examples of a user specific informational element may include, but are not limited to, a user interest, place information, location information, communications device sensor derived data, communications device hardware derived data, a user characteristic, user demographics information, a browser history, application usage history, a call history, communications device background activity, traffic utilization data, a communications device charge level, a communications device charge state, user input, etc., or any combination thereof [paragraphs 79, 80]); determining an expected future event and an expected time of the expected future event for the information handling system (processor 1606 and/or enriched user profile module 1630 may provide means for predicting an event occurrence by interpreting an enriched user profile including an attribute and an enhanced informational element; A activity/context "C" may include multiples instances, where each instance "c" may include one or more features, such as but not limited to, place "p", time "t" [paragraphs 61, 175]); adjusting one or more settings of the information handling system (the communications device may determine one or more components that may be affected by the predicted occurrence; communications device may include one or more predefined links between a predicted event occurrence and a component that may be affected; the communications device may modify a functionality associated with the one or more affected components; predicts a bearer with different capabilities (e.g., such as data speed, quality of service, level of encryption, etc.) will be available in the near future, then an application on the communications device may hold off on downloading content until the predicted time; if the communications device predicts the communications device battery life will fall below a certain threshold before a time during which the communications device may be charged, then the communications device may reduce various available functions so as to conserve battery life [paragraphs 151-154, 175]).
Muntes et al. show and disclose determining a score based, at least in part, on the expected future event, the time of the expected future event (the system may configure devices to maximize (or otherwise increase) battery lifespan when needed (or increase the likelihood that battery power is available at a future event for which a specified quantum of battery power is predicted to be needed with greater than a threshold urgency score). As with the above scenario, the system may analyze current battery levels, current charging state (e.g., is the device plugged in), usage rate, future expected uses, individual components' usage, and likelihood of charging and configure the devices based on risk of the usage will deplete the batteries. A change of configuration of the device can be of various different types, including e.g., the power management module controlling the dimming of the screen, entering sleep mode, switching off antennas, closing certain applications, slowing cycles of certain applications such as reducing the rate of pulling messages from a server. In some embodiments, battery power by be analyzed in terms of battery energy (e.g., without regard to the rate at which the energy is provided, i.e., power) [paragraph 29]); wherein adjusting one or more settings (Based on this calendar entry combined with historical uses, in some embodiments, future potential uses of devices can be determined (e.g., predicted with greater than a threshold level of confidence) 305; a one-hour presentation can be scaled from a simple scaling factor based on historical presentations, e.g., usage during a 30 minute presentation by that user can be doubled, or more sophisticated scaling factors can be used based on a variety of user-specific data, event-specific {future event}, or generalized data, such as (1) user biographic data {user persona} , (2) user location data, (3) future user location data; (4) various environmental conditions (e.g., weather data wherein appropriate factors are determined for increased cold weather discharge of batteries), (5) event type, (6) event length {expected time}; system analyzes 306 whether a particular device will have sufficient battery to perform the task; recommendation of charging the device, using a different device, reconfiguring the device, prioritizing usage of devices, etc.;  recommendations, in some cases, may be presented to the user or provided to a process by which recommended actions are taken (e.g., decreasing screen brightness, reducing radio transmit strength, decreasing beaconing frequency, adjusting thresholds to enter lower-power states, and the like); inferring, with one or more processors, a subset of the plurality of computing devices to be used in a time period corresponding to the scheduled event; determining, with one or more processors, present battery levels of the subset of the plurality of computing devices, the levels being values indicative of an amount of energy stored by batteries [paragraphs 26-28, claim 1]).
O’Donoghue et al., as modified by Muntes et al., however, lack the claimed features of determining a score based, at least in part, on the expected future event, the time of the expected future event, and the user persona; adjusting one or more settings of the information handling system to prioritize execution of one or more processes based, at least in part, on the score, therefore these limitations, in conjunction with the other limitations recited in claims 1, 9 and 16, are novel and unobvious over the combination of O’Donoghue et al. and Muntes et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641